Case 1:16-cv-02218-FB-SMG Document 103 Filed 06/22/20 Page 1 of 3 PageID #: 1669




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ROSELYN ISIGI,
                                                                  MEMORANDUM AND ORDER
                      Plaintiff,
                                                                  Case No. 1: 16-cv-2218 (FB)(SMG)
       -against-

HARRY DORVILIER and HARRY’S NURSES
REGISTRY,

                       Defendants.
--------------------------------------------------------------x
  Appearances:
  For the Plaintiff:                                        For the Defendants:
  JONATHAN A. BERNSTEIN, ESQ.                               EDWARD IRIZARRY, ESQ.
  299 Broadway, Suite 1310                                  Law Office of Edward Irizarry, PC
  New York, New York 10007                                  260 Madison Ave, 8th Fl.
                                                            New York, New York 10016

 BLOCK, Senior District Judge:

        Plaintiff Roselyn Isigi brought this action pursuant to the Fair Labor Standards

 Act (“FLSA”) and New York Labor Law (“NYLL”). On October 4, 2017, this Court

 imposed a default judgment against defendants and referred the matter to Magistrate

 Judge Gold to calculate damages. On March 24, 2018, Judge Gold recommended

 plaintiff be awarded $277,336.70 in damages and $44,890.58 in attorney’s fees and

 costs, which this Court adopted. Defendants appealed and, on February 7, 2020, the

 Second Circuit affirmed the default judgment.

        Plaintiff now moves for attorney’s fees and costs for uncompensated work

 done before this Court and for work done on appeal. This motion is unopposed.


                                                  1
Case 1:16-cv-02218-FB-SMG Document 103 Filed 06/22/20 Page 2 of 3 PageID #: 1670




                                          ***

       The FLSA allows “a reasonable attorney’s fee to be paid by the defendant”

 when plaintiff prevails. Young v. Cooper Cameron Corp., 586 F.3d 201, 208 (2d Cir.

 2009) (quoting 29 U.S.C. § 216(b)). This entitlement to fees and costs extends to

 work done on a successful appeal. Id.

       Isigi certainly prevailed before this Court and the Second Circuit’s affirmance

 brands plaintiff as the prevailing party on appeal. See Cush-Crawford v. Adchem

 Corp., 234 F. Supp. 2d 207, 212 (E.D.N.Y. 2002)(“[P]laintiff is a prevailing party

 because the Second Circuit affirmed the [] damage award”). As such, Isigi is entitled

 to recover attorney’s fees and costs for work done since December 10, 2017.1

       A party seeking attorney’s fees must submit “contemporaneous time records”

 specifying “the date, the hours expended, and the nature of the work done.” N.Y.

 State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983).

 Plaintiff’s counsel’s records indicate that he spent 70.167 hours, billed at $400 per

 hour, on this case since December 10, 2017 and a paralegal spent 4.05 hours, billed

 at $80 per hour, assisting. Counsel also seeks reimbursement of $18.18 in costs.




 1
   December 10, 2017 was the cut off for Judge Gold’s award of attorney’s fees as
 plaintiff filed her reply in support of default judgment on December 10, 2017. See
 Dkt. #87; Berstein Reply Aff ¶5 (Dkt. #79). As such, plaintiff is entitled to attorney’s
 fees and costs accrued post-reply at the district court level, in addition to any work
 done on appeal. See Young, 586 F.3d at 208.

                                            2
Case 1:16-cv-02218-FB-SMG Document 103 Filed 06/22/20 Page 3 of 3 PageID #: 1671




       Counsel submitted these records in compliance with Carey. And, he requests

 the same hourly rate adopted by Judge Gold—a rate within the range commonly

 approved in this district. Sass v. MTA Bus Co., 6 F. Supp. 3d 238 (E.D.N.Y. 2014).

       The number of hours spent is likewise reasonable considering the hours were

 expended over two years. Additionally, defendants’ counsel moved to withdraw the

 afternoon before oral argument at the Second Circuit. After granting the withdrawal,

 the Circuit decided to take the matter on submission, but plaintiff’s counsel had

 already spent hours preparing for oral argument. Notably, defendants do not object

 to counsel’s requested number of hours or hourly rate.

       Accordingly, plaintiff’s motion for attorney’s fees and costs is granted in the

 amount of $26,671.35.

       IT IS SO ORDERED.

                                       _/S/ Frederic Block___________
                                       FREDERIC BLOCK
                                       Senior United States District Judge

 June 22, 2020
 Brooklyn, New York




                                          3
